DETAILED ACTION
Claims 1-5 and 7-15 are pending before the Office for review.
In the response filed May 20, 2022:
Claim 1 was amended.
Claim 6 was canceled.
Claim 15 was newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 include the language of wherein the modification layer completely covers a top surface of the interconnection structure. However Applicant’s specification fails to support newly added limitation. The Examiner has not found support for a disclosure as to the dimensions or that the drawings are to scale. Dependent claims 2-5, 7-13 and 15 are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (U.S. Patent Application Publication 2017/0168389) in view of LIU et al (U.S. Patent 7,977,249).
With regards to claim 1, Park discloses a method for forming a semiconductor structure comprising: providing a substrate (200); wherein the substrate includes a base substrate (200) and an isolation layer (210) disposed over the base substrate and an interconnection structure (215) over the base substrate filling up through holes (215) in the isolation layer (210) (Park Paragraphs [0092]-[0101] Figures 7-8);  forming a stop layer (220) over the substrate (200); forming a dielectric layer (225) over the stop layer (220) (Paragraphs [0092]-[0100] Figure 7-9); forming a first opening (260) in the dielectric (225), the first opening (260) exposing a portion of the stop layer (220) and etching the stop layer to form a second opening from the first opening (Paragraph [0111] discloses 260 may be etched into the dielectric layer 225 and wherein the first etch 220 may be partially etched or later sequentially etched).
Park does not discloses modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer wherein the modification layer completely covers a sop surface of the interconnection structure and removing the modification layer to form a second opening from the first opening.
Liu discloses a method for forming a semiconductor structure, comprising: providing a substrate (101); forming a stop layer (102) over the substrate (101); forming a dielectric layer (103) over the stop layer (102); forming a first opening (104) in a dielectric layer (103), the first opening exposing a portion of the etch stop layer (Figure 1 Col. 6 lines 4-29); modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer (Col 7 lines 40-67, Col. 8 lines 1-34); and removing the modification layer to form a second opening form the first opening (Col. 8 lines 44-53). 
Park further discloses wherein the opening 260 may at least partially expose an upper surface of the lower contact 215 wherein the contact hole shape may also be a shape that exposes lower contact 215 and the openings have a linear shape through which a plurality of lower contacts 215 may be exposed (Park Paragraphs [0112]-[0113]). As such Park as modified by Liu renders obvious forming an opening over an etch stop layer (Park Paragraph [0111] Liu Figure 1 Col. 6 lines 4-29); wherein the opening may at least partially or fully expose an upper surface of the lower contact wherein the opening may have a linear shape (Park Paragraphs [0112]-[0113]); modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer (Liu Col 7 lines 40-67, Col. 8 lines 1-34); and removing the modification layer to form a second opening form the first opening (Liu Col. 8 lines 44-53) rendering obvious modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer wherein the modification layer completely covers a sop surface of the interconnection structure and removing the modification layer to form a second opening from the first opening.
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Park to include the modification as rendered obvious by Liu because the reference of Liu teaches that such method allow for the removal of silicon nitride from contacts and interconnects without changing the critical dimension of the recess (Col. 4 lines 56-64) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching the modification step as rendered obvious by Park. MPEP 2143D
With regards to claim 2, the modified teaching of Park renders obvious a plasma processing is performed to modify the portion of the stop layer exposed at the bottom of the first opening (Liu Col. 7 line 66-Col. 8 line22).
With regards to claim 3, the modified teachings of Park renders obvious wherein the stop layer is made of silicon nitride (Park Paragraph [0098], Liu Col. 6 lines 10-11) and the modification layer is made of a material including silicon oxide (Liu Col. 7 line 66- Col. 8 lines11).
With regards to claim 4, the modified teachings of Park renders obvious wherein the processing gas used in the plasma processing process is oxygen (Liu Col. 8 lines 1-11).
With regards to claim 5, the modified teachings of Park renders obvious wherein the modification layer is removed by a wet etching process (Liu Col. 7 lines 50-52, Col. 8 lines 52-53) and an etching solution used in the wet etching process includes a hydrogen fluoride solution (Liu Claim 15 discloses aqueous HF).
With regards to claim 7, the modified teachings of Park renders obvious wherein the second opening (260) exposes the interconnection structure (215) (Park Figure 11 Paragraph [0111] discloses etching the upper layers and the first etch stop layer 220 in order to expose lower contact 215).
With regards to claim 8, the modified teachings of Park renders obvious wherein the interconnection structure is made of a material including a metal (Park Paragraph [0093] discloses a conductive layer); and the metal includes copper, tungsten or a combination thereof (Park Paragraph [0096]).
With regards to claim 9, the modified teaching of Park renders obvious wherein the dielectric layer includes: a first dielectric (225) located over the stop layer (220); and a second dielectric (235) located over the first dielectric (225), wherein the first opening (260) is formed in the second dielectric (235) and the first dielectric layer (Park Figure 11 Paragraphs [0092]-[0100], [0111]).
With regards to claim 10, the modified teachings of Park renders obvious wherein the first dielectric layer (225) is made of a material including silicon oxide (Park Paragraph [0100]) and the second dielectric (235) is made of a material including silicon nitride (Park Paragraph [0100]).
With regards to claim 11, the modified teachings of Park renders obvious wherein forming the first opening int eh first and the second dielectric layer include: forming a patterned mask layer (250) over the second dielectric layer (235), the patterned mask layer (250) exposing a portion of the second dielectric layer (235 (Park Figure 10 Paragraph [0110]-[0113]) and forming the first opening by etching the second dielectric layer (235) and the first dielectric layer (225) using the patterned mask layer as an etch mask until the stop layer (220) is exposed (Park Figure 10-11 Paragraphs [0110]-[0111] disclose etching upper layers until the etch stop layer 220 is partially etched).
With regards to claim 12, the modified teachings of Park renders obvious a dry etching process is performed to etch the second dielectric layer and the first dielectric layer (Park Paragraph [0112]).
With regards to claim 13, the modified teachings of Park renders obvious further including forming a conductive plug in the second opening (Park Paragraphs [0117]-[0118]).

Response to Arguments
Applicant’s arguments, see pages6-7 of Applicant’s response, filed May 20, 2022, with respect to 102 rejection of claims 1-5 and 13 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claims has overcome the rejection of record.  The 102 rejection of claims 1-5 and 13 has been withdrawn. 

Applicant's remaining arguments filed May 20, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s newly amended claim limitation including “wherein the modification layer covers a top surface of the interconnection structure.” Applicant argues that the opening formed in part only exposes a portion of the top surface of the alleged interconnection structure and is silent about forming a modification layer,, let alone a modification layer completely covering the top surface of the alleged interconnection structure. Therefore Park does not teach “modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer, wherein the modification layer completely covers a top surface of the interconnection structure” as recited in claim 1. Applicant argues that Liu does not teach “modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer, wherein the modification layer completely covers a top surface of the interconnection structure.” As such claim 1 is allowable, Claims 2-13 and 15 are allowable based on their dependency. This is found unpersuasive.
It is the Examiner position that Park as modified by Liu renders obvious Applicant’s claimed invention including Applicant’s newly added limitations of “modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer, wherein the modification layer completely covers a top surface of the interconnection structure.” Park is not limited to providing a contact hole that only exposes a portion of the lower contact 215 as argues by Applicant.
[0112] The opening 260 may be formed by a dry etching process. The opening 260 may extend through the insulating interlayer 225 and the first etch-stop layer 220, and may at least partially expose an upper surface of the lower contact 215.

[0113] In some embodiments, the opening 260 may have a contact hole shape through which each lower contact 215 may be exposed. In some embodiments, the opening 260 may have a linear shape through which a plurality of the lower contacts 215 may be exposed.

Park discloses wherein the opening 260 may at least partially expose an upper surface of the lower contact 215 wherein the contact hole shape may also be a shape that exposes lower contact 215 and the openings have a linear shape through which a plurality of lower contacts 215 may be exposed (Park Paragraphs [0112]-[0113]). As such Park as modified by Liu renders obvious forming an opening over an etch stop layer (Park Paragraph [0111] Liu Figure 1 Col. 6 lines 4-29); wherein the opening may at least partially or fully expose an upper surface of the lower contact wherein the opening may have a linear shape (Park Paragraphs [0112]-[0113]); modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer (Liu Col 7 lines 40-67, Col. 8 lines 1-34); and removing the modification layer to form a second opening form the first opening (Liu Col. 8 lines 44-53) rendering obvious modifying the portion of the stop layer exposed at a bottom of the first opening to form a modification layer wherein the modification layer completely covers a sop surface of the interconnection structure and removing the modification layer to form a second opening from the first opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713